Title: To James Madison from James Leander Cathcart, 15 March 1803
From: Cathcart, James Leander
To: Madison, James


					
						Sir,
						Chesapeake at Sea, March 15th. 1803
					
					Enclosed with this, I have the honor to transmit, for the information of Government, a Journal of events, which has taken place since my last.  Enclosure A, contains, the latest information, we have received from Tripoli, and B, is my last communications to Mr. Nissen.
					The suspicion which Mr. Eaton is at present under, of having, misapplied Public money, I most sincerely hope he may be able to efface satisfactory to government, and, thereby, eradicate, unfavourable impressions, prejudicial to his reputation.  He asserts, that, if Government, admits his expenditures, that they are, indebt to him, after he refunds the 22,000 dollars paid on his account, by Commodore Morris.  I hope that may be the case, and that if, he, is really innocent, that he may, be return’d to his post, were he only continued there, for six months, for if those Bashaw’s, are permitted, to change our Consul’s, at their pleasure, they will not only treat us, with contempt, but, will continually, levy contributions, on us, by way of Consular Presents.  At all events, should Mr. Eaton’s conduct have been such, as to prevent, his being continued in Office, no, Consular present, ought to be paid at Tunis.  In the Present instance, the Bashaw has turn’d the Consul away, Government, sends another in compliance with Treaty, but no, mention is there made, of Presents, and the paying them, without disputing the right, to exact them would be furnishing the rest, of the Barbary States, with a pernicious precedent, which they, will not fail, to take advantage of.
					If the news should arrive at Algiers, that, Mr. Eaton is changed by that, Bashaw’s orders, the Dey, will immediately quote, that, as precedent for my, being not admitted at Algiers, which will place me, in a very awkward situation.
					The Commodore & Gentlemen in command, suspect, that Mr. Eaton, conniv’d at his arrest, in order, to be reliev’d from his pecuniary embarrassments, not, imagining, that his expulsion from the Regency, was in contemplation.  However, unfavorable circumstances may appear, I cannot suppose him guilty of such baseness.  I know him long, and always found him, possess’d of a high, sense of honor.  I rather suppose Sir, that, his zeal, has been imprudent, which, has created him a number of enemies, of much more intrigue than he possesses, and to whose wiles, he has at length fallen a sacrifice, but no situation of affairs, can, justify the insult, our Country, has suffer’d in the person of our Commodore; it is an act of violence, unprecedented even in the annals of Barbary.
					I shall take a pleasure in giving you, the earliest information, of the real state of Affairs, in those Regency’s.  In the mean time, I have the honor, to subscribe myself with the greatest respect, and esteem, Sir, Your Most Obdt. Servt.
					
						James Lear. Cathcart
					

				 
   The preceding is the full transcription of a document that was previously abstracted
        in The Papers of James Madison, Secretary of State series. 
        The original abstract contains additional annotation and source information.

   Go to the original abstract
